[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13585                 ELEVENTH CIRCUIT
                                                                JULY 22, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                   D. C. Docket No. 03-00309-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MICHAEL CHED REED,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 22, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Michael Ched Reed appeals the district court’s denial of his motion for a
reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2). Reed’s § 3582(c)(2)

motion was based on Amendment 706 to the Guidelines, which reduced base

offense levels applicable to crack cocaine. On appeal, Reed argues that he was not

sentenced as a career offender because the district court found that Reed’s career

offender criminal history category of VI overrepresented his prior criminal

conduct, and, therefore, it departed downward, pursuant to U.S.S.G. § 4A1.3, to a

criminal history category of IV. Reed attempts to distinguish our decision in

United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), cert. denied, McFadden v.

United States, 129 S.Ct. 965 (2009), and cert. denied, (U.S. Mar. 9, 2009) (No.

08-8554), by arguing that none of the career offender defendants in Moore had

received a downward departure under U.S.S.G. § 4A1.3.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may not modify a term of imprisonment

unless a defendant was sentenced based on a sentencing range that has

“subsequently been lowered” by the Sentencing Commission. See 18 U.S.C.

§§ 3582(c)(1)(B), (c)(2). Amendment 706, which has been made retroactive,

amends the Drug Quantity Table in U.S.S.G. § 2D1.1(c) “to provide a two-level

reduction in base offense levels for crack cocaine offenses.” Moore, 541 F.3d at



                                          2
1325. However, if a defendant is a career offender, his base offense level is

determined under the career offender guideline in U.S.S.G. § 4B1.1(b) and not the

drug quantity guideline in § 2D1.1(c).

      Upon review of the record and the parties’ briefs, we discern no reversible

error. A defendant is only entitled to a § 3582(c)(2) sentence reduction if an

amendment actually reduces his applicable guideline range. See Moore, 541 F.3d

at 1327-28. In this case, Amendment 706 did not reduce Reed’s applicable

guideline range because his final offense level was based on the career offender

provisions of U.S.S.G. § 4B1.1 and not the § 2D1.1 table that Amendment 706

changed. Therefore, because Reed’s applicable guideline range remained

unaffected by Amendment 706, he was not entitled to a sentence reduction under

§ 3582(c)(2). Accordingly, we hereby affirm the district court’s decision.

      AFFIRMED.




                                          3